DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2021 has been entered.


Allowable Subject Matter
Claims 1 – 21 and 23 – 24 (renumbered 1 – 23) are allowed.
The following is an examiner’s statement of reasons for allowance:
Saito (U.S. PG Pub 2015/0062000) teaches a wearable display device (Figures 1 and 2, Element 100.  Paragraph 37) comprising: a display element (Elements 241 and 242) configured to project a first light (Element Image Light) forming a virtual image (Figures 17 - 18, Element VR); a first camera (Figures 1 
Fujino et al. (U.S. PG Pub 2016/0198951) teach at least one light source (Figure 1, Element 11) configured to project a second light (Figure 2, Element Measurement Light) to an object (Element E); the light guide element (Element 10) configured to guide the first light (Element Reference Light) from the display element (Element 11) to the object (Element E) and guide the second light (Element Measurement Light) reflected from the object (Element E) to a beam splitter (Element 13); the beam splitter (Element 13) configured to pass therethrough the first light (Element Reference Light) towards the light guide element (Element 10) and reflect the second light (Element Measurement Light) guided from the light guide element (Element 10) towards an image sensor 
Osterhout et al. (U.S. PG Pub 2012/0075168) teach at least one actuator configured to move the image sensor along a longitudinal direction of the light guide element (Paragraph 232).
Kasai et al. (U.S. PG Pub 2004/0233488) teach wherein the light guide element (Figure 8, Element 1) comprises: a first optical surface (Element r8 (Similar to Figure 7, Element r7).) through which the first light (Element L) from the display element (Elements 3 and 4) is input; a second optical surface (Element first reflecting surface (r5 and r7).) configured to reflect the first light (Element L) input through the first optical surface (Element r8 (Similar to Figure 7, Element r7).); a third optical surface (Element second reflecting surface (r6 and r4).) configured to reflect the first light (Element L) input through the first optical surface (Element r8 (Similar to Figure 7, Element r7).); and a fourth optical surface (Element r3) configured to reflect the reflected first light (Element L), reflected by the second optical surface (Element first reflecting surface (r5 and r7).) and the third optical surface (Element second reflecting surface (r6 and r4).), to the predetermined position (Element 2).
Machida et al. (U.S. PG Pub 2014/0340286) teach further comprising another actuator (Figure 37, Element 43) configured to move the light guide element (Element 111).
Shimizu et al. (U.S. PB Pub 2013/0141527) teach the second optical surface (Figure 1, Element 21b) and the first optical surface (Element 21a) intersect at an acute angle (Seen in Figure 1) within the light guide element (Element 21).
Sugihara (U.S. PG Pub 2012/0242561) teaches further comprising a light shielding member (Figure 2, Element 32) on the second optical surface (Element 32) or the third optical surface to absorb some of the first light (Paragraph 51) or to extract some of the first light to an outside of the light guide element.
However, the prior art of record fails to teach at least “at least one light source, distinct from the display element, configured to project a second light to an object; the light guide element configured to guide the first light from the display element to the object and guide the second light reflected from the object to a beam splitter; the beam splitter configured to pass therethrough the first light towards the light guide element and reflect the second light guided from the light guide element towards an image sensor; the image sensor configured to generate an electrical image signal based on the second light reflected from the beam splitter; and at least one actuator configured to move the light guide element and the image sensor forward or backward together along a longitudinal direction of the light guide element” in combination with the other limitations of Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625